Citation Nr: 0301187	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  96-42 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating higher than 60 percent for the 
service-connected status post lumbar laminectomies, L4-L5 
and L5-S1, with residuals of pain and left lower extremity 
weakness.

2.  Entitlement to a higher rating for the service-
connected frontal meningioma, status post craniotomy, 
currently rated as 60 percent disabling.

3.  Timeliness of appeal from a December 1999 RO rating 
decision that denied service connection for cataracts 
(claimed as vision difficulties) as secondary to the 
service-connected frontal meningioma.

4. Timeliness of appeal from a December 1999 RO rating 
decision that granted service connection for seizures as 
secondary to the service-connected frontal meningioma, 
initially assigning a rating of 40 percent.


[The issues of entitlement to service connection for 
arthritis of the knees, elbows, and shoulders, and 
entitlement to service connection for paroxysmal atrial 
fibrillation (claimed as heart disease), are the subject 
of a separate decision of the Board.]


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from July 1956 to February 
1978.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 decision of the RO, 
and from a December 1999 decision of the RO.  

The veteran testified at a hearing before a Member of the 
Board in January 1998.

The Board remanded the case to the RO for additional 
development of the record in October 1998.

The Board is undertaking additional development on the 
issues of entitlement to service connection for claimed 
arthritis of the knees, elbows, and shoulders, and for 
paroxysmal atrial fibrillation, claimed as secondary to 
the service-connected frontal meningioma, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After providing the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.



FINDINGS OF FACT

1.  Neither version of the regulations for rating 
intervertebral disc syndrome is advantageous to the 
veteran.

2.  The service-connected status post lumbar 
laminectomies, L4-L5 and L5-S1, with residuals of pain and 
left lower extremity weakness are manifested primarily by 
significant neurological deficits, degenerative disc 
disease, arthritis, and markedly restricted range of 
motion that are equivalent to ankylosis of the lumbar 
spine; the overall disability is pronounced with little 
intermittent relief.

3.  The service-connected frontal meningioma, status post 
craniotomy, is manifested primarily by a new benign tumor 
growth of the brain, and by severely impaired memory and 
concentration, headaches, and blurred vision.

4.  This case does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards for rating 
the severity of the service-connected status post lumbar 
laminectomies, L4-L5 and L5-S1, with residuals of pain and 
left lower extremity weakness, or the severity of the 
service-connected frontal meningioma, status post 
craniotomy. There is no showing that the disability has 
resulted in marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation) or 
frequent periods of hospitalization.

5.  In a December 1999 RO rating decision, the veteran's 
claim for service connection for cataracts (claimed as 
vision difficulties) was denied; and his claim for service 
connection for seizures was granted and an initial 
evaluation of 40 percent was assigned, effective in May 
1999.  The veteran was notified of the rating action on 
December 13, 1999, and he submitted a notice of 
disagreement in March 2000.  A statement of the case was 
sent to the veteran in March 2000 and again in September 
2000;

6.  A substantive appeal with respect to the December 1999 
RO rating decision, denying service connection for 
cataracts, and granting service connection for seizures 
and assigning an initial 40 percent evaluation, effective 
in May 1999, was not received within one year of the 
December 13, 1999 letter notifying the veteran of the 
rating action or within 60 days of the March 2000 
statement of the case, or within 60 days of the September 
2000 statement of the case.


 
CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess 
of 60 percent for the service-connected status post lumbar 
laminectomies, L4-L5 and L5-S1, with residuals of pain and 
left lower extremity weakness are not met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.71a including Diagnostic Code 5293 
(effective prior to and as of September 23, 2002).

2.  The criteria for the assignment of a rating in excess 
of 60 percent for the service-connected frontal 
meningioma, status post craniotomy, are not met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.7, 4.84a including Diagnostic Code 6079, 
4.124a including Diagnostic Codes 8003 and 8045; and 4.130 
including Diagnostic Code 9326 (2002).

3.  The requirements are not met for referral of the 
claims for a higher evaluation for the service-connected 
status post lumbar laminectomies, L4-L5 and L5-S1, with 
residuals of pain and left lower extremity weakness, and 
the service-connected frontal meningioma, status post 
craniotomy, to the Director of VA's Compensation and 
Pension Service for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1) (2002).

4.  The veteran did not submit a timely substantive appeal 
with the determination in the December 1999 RO rating 
decision, denying service connection for cataracts 
(claimed as vision difficulties), and the Board does not 
have jurisdiction over that matter.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.303 (2002); VAOPGCPREC 9-97 and VAOPGCPREC 9-
99.

5.  The veteran did not submit a timely substantive appeal 
with the determination in the December 1999 RO rating 
decision, granting service connection for seizures and 
assigning a 40 percent evaluation, effective from May 
1999, and the Board does not have jurisdiction over that 
matter.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.302, 20.303 (2002); 
VAOPGCPREC 9-97 and VAOPGCPREC 9-99.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded 
claim and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The implementing regulations are meant 
to define terms used in the Act, and provide guidance for 
carrying out the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made 
after August 21, 2001, are not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to his claims.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information 
necessary to substantiate his claims via the Statement of 
the Case, the Supplemental Statement of the Case, and the 
Board's earlier remand.  There does not appear to be any 
relevant evidence that has not been associated with the 
claims folder.  

With respect to the claims for higher ratings, the veteran 
has been informed of the VA's duty to assist claimants for 
VA benefits, and has been notified of what he should do 
and what VA would do to obtain additional evidence.  

The record contains sufficient information to decide the 
claims.  This includes VA examination performed to 
evaluate the severity of the service-connected 
disabilities.

With respect to the issues of timeliness of the veteran's 
appeal, the veteran has been informed that the Board may 
have to dismiss his appeal, and he has been notified of 
what evidence to submit.  He has also been provided an 
opportunity to request a hearing.

Accordingly, the veteran is not prejudiced thereby, 
because there is no factual development, which could 
require VA assistance or additional notice.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).


II.  Entitlement to Higher Ratings 

In general, disability evaluations are assigned by 
applying a schedule of ratings (rating schedule) which 
represent, as far as can practicably be determined, the 
average impairment of earning capacity.  38 U.S.C.A. § 
1155.  

Although the regulations require that, in evaluating a 
given disability, that disability be viewed in relation to 
its whole recorded history, 38 C.F.R. § 4.41, where 
entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, it 
is the present level of disability which is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

More recently the Court has held that the above rule is 
not applicable to the assignment of an initial rating for 
a disability following an initial award of service 
connection for that disability.  At the time of an initial 
rating, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

As a preliminary matter, the Board notes that the 
evaluation of the same disability or the same 
manifestation under different diagnoses is to be avoided.  
38 C.F.R. § 4.14.  


A.  Status Post Lumbar Laminectomies, L4-L5 and L5-S1, 
With Residuals
of Pain and Left Lower Extremity Weakness

(i)  Factual Background
 
A careful review of service medical records shows that the 
veteran was operated upon in 1976 and 1977 for disk 
herniations of the lumbar spine.

A report of the Medical Board dated in 1978 reflects the 
following diagnoses:  Status post lumbar disk herniations 
at L4-L5 and L5-S1; three lumbar laminectomies, status 
post; chronic persistent low back pain; and monoparesis of 
the left lower extremity.

A review of the record shows that service connection has 
been granted for status post lumbar laminectomies, L4-L5 
and L5-S1, with residuals of pain and left lower extremity 
weakness; and that a 60 percent rating had been assigned 
under Diagnostic Code 5293 effective from March 1978.

A report of VA examination dated in September 1988 shows a 
diagnosis of mechanical low back pain, secondary to 
multiple operations and fusion, with bilateral alternating 
sciatica.  The examiner noted that flexion of the 
veteran's low back was fair at 45 degrees, and extension 
was very limited and painful.  Lateral bending was only 
minimal.

In a November 1988 rating decision, the RO decreased the 
evaluation for the service-connected status post lumbar 
laminectomies, L4-L5 and L5-S1, from 60 percent to 40 
percent, effective from the date of receipt of reopened 
claim in June 1988.

Non-VA medical records show that the veteran underwent 
further operations on his lumbar spine in December 1994.

A medical statement from the veteran's treating physician 
received in July 1996 reflects that the veteran had much 
improvement from his lumbar spine surgery, but that he 
still had some pain in the left side of his lumbar area 
with prolonged walking.  The physician added that the 
veteran might require further surgery.

Testimony of the veteran at a hearing in January 1998 was 
to the effect that, in 1994, he was in a wheelchair and 
could not walk.  Following additional surgery, he was able 
to walk with a cane.  He testified that he could not bend 
very much, and had trouble climbing stairs.  He continued 
to have pain in his back, complicated by arthritis.

Records received in January 1999 from the Social Security 
Administration reflect that the veteran was diagnosed in 
1994 primarily with degenerative disc disease and 
secondarily with spinal stenosis.  These records reflect 
that the veteran required assistance with activities of 
daily living.

The veteran underwent a VA examination in February 1999.  
The VA examiner noted the veteran's multiple back 
surgeries, as well as post-operative diagnoses in 1994 of 
sciatic neuritis; spinal stenosis L4-L5 plus scar; 
bilateral L3-L4 nerve root compression; facet joint 
arthritis at the L5-S1 level; and Cardioquin compression 
syndrome.

In reviewing the veteran's medical history, the VA 
examiner noted that the veteran had weakness in the 
quadriceps and in the leg musculature in the left lower 
extremity, and that such weakness was related to his 
compressive spinal neuropathic lesions.  Residual deficits 
still remained after the surgery.

Presently, the veteran was able to sit and stand; he was 
able to walk for just a short distance before having to 
sit down.  There were no intermittent claudication 
symptoms, but the pain in the back still radiated down to 
the lower extremities.  His back was stiff [sic] all the 
time, more or less.  He had pain for 24 hours and 
difficulty sitting in a car too long, laying down, or even 
turning side to side which aggravated his back.

Upon examination of the veteran's spine, there were no 
significant complaints involving the cervical and thoracic 
spine.  A 7-inch scar in the low back was well healed with 
no complications.

The VA examiner noted that the veteran's complete lumbar 
spine was straight.  There was no extension.  Nor did the 
VA examiner see any flexion at the lumbar spine.  Forward 
flexion was compromised by hip flexion and bending forward 
at the proximal joint levels.  Lateral bending was more at 
the thoracolumbar level and not truly at the lumbar; 
whatever movements were observed, they were classified in 
the range of 10 degrees.   There was pain during all of 
these movements along with spasms on the paraspinal 
musculature, but no definite pain radiation of an acute 
type.  Any movements in any direction of the lumbar spine 
caused aggravation.

X-rays revealed moderate degenerative spondylosis and 
status post L5 laminectomy.  The diagnosis was that of 
multiple low back surgeries including diskectomy, 
foraminotomy, laminectomy, laminotomy, and also 
compressive spinal neuropathy and diagnosed case of 
sciatic neuropathy.

Statements of the veteran in the claims folder are to the 
effect that the arthritis in his back has caused more 
complications, and has limited his walking, sitting, or 
standing for prolonged periods, and that he cannot perform 
any sports.


(ii)  Legal Analysis 

The evidence indicates that the veteran is already 
receiving the maximum schedular rating for intervertebral 
disc syndrome allowed by Diagnostic Code 5293.  

The regulations for evaluating intervertebral disc 
syndrome were revised, effective on September 23, 2002.  
67 Fed. Reg. 54345 (August 22, 2002).  When regulations 
are changed during the course of the veteran's appeal, the 
criteria that are to the advantage of the veteran should 
be applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the revised regulations, intervertebral disc 
syndrome is evaluated (preoperatively or postoperatively) 
either on the total duration of incapacitating episodes 
over the past 12 months, or by combining under Sec. 4.25 
separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.

Under Diagnostic Code 5293 (effective September 23, 2002), 
a maximum 60 percent rating is warranted for 
incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.

The notes following Diagnostic Code 5293 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.

The notes following Diagnostic Code 5293 further provide 
that, when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes; and evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.

Where intervertebral disc syndrome is present in more than 
one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever 
method results in a higher evaluation for that segment.

Degenerative arthritis established by x-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, an evaluation of 
10 percent is applied for each major joint or group of 
minor joints affected by limitation of motion.  

In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is x-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups.  A 20 percent evaluation will be 
assigned where there is x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
The 10 and 20 percent evaluations based on x-ray evidence 
may not be combined with ratings based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In this case, the evidence shows that the veteran has 
nearly no motion of the lumbar spine, which is equivalent 
to ankylosis of the lumber spine.  At the time of the 
veteran's VA examination in February 1999, the lumbar 
spine was not able to flex and there was no extension.  
While the veteran compromised the lack of motion of the 
lumbar spine with other joints and spinal segments, any 
movement further aggravated his persistent pain.

Under Diagnostic Code 5289, the maximum rating for 
ankylosis of the lumbar spine is 50 percent.  The evidence 
does not show ankylosis of other segments of the spine at 
an unfavorable angle to warrant a higher evaluation under 
Diagnostic Code 5286 for complete bony fixation of the 
spine.

The Board notes that the General Counsel has determined 
that Diagnostic Code 5293 contemplates limitation of 
motion.  As such, a separate rating for arthritis of the 
lumbar spine in this situation would be inappropriate. 
VAOPGCPREC 36-97.

Likewise, when a veteran is in receipt of the highest 
schedular rating for limitation of motion, and a higher 
rating requires ankylosis, the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, pertaining to functional impairment 
are not for application.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997). 

In this case, there is no basis for providing more than a 
60 percent rating for intervertebral disc syndrome under 
either version of Diagnostic Code 5293.

Even if the veteran were afforded separate evaluations for 
chronic orthopedic and neurologic manifestations in 
accordance with the revised Diagnostic Code 5293 
(effective September 23, 2002), the medical evidence does 
not more nearly approach the criteria for a higher 
evaluation.  38 C.F.R. § 4.7.

For example, chronic orthopedic manifestations such as 
severe limitation of motion would warrant no more than a 
40 percent rating under Diagnostic Code 5292; and 
neurologic manifestations such as left lower leg weakness, 
without evidence of foot drop, would warrant no more than 
a 20 percent rating under Diagnostic Code 8520 (incomplete 
paralysis of the sciatic nerve).  Such chronic orthopedic 
and neurologic manifestations would result in a combined 
rating of 50 percent.  See 38 C.F.R. § 4.25, Table I-
Combined Ratings Table. 

Nor is there evidence in the record that the veteran's 
service-connected disability presents exceptional or 
unusual circumstances to warrant referral of the case to 
the RO to consider the assignment of a rating on an 
extraschedular basis.  38 C.F.R. § 3.321(b)(1).

Accordingly, the Board finds that the veteran's present 
disability picture supports the criteria for the 
assignment of no more than a 60 percent rating as 
described hereinabove.  Thus, the claim for an increased 
evaluation is denied. 


B.  Frontal Meningioma, Status Post Craniotomy

(i)  Factual Background 

A careful review of service medical records shows that the 
veteran was treated for headaches manifested by bilateral 
frontal pain in 1969 and 1970.

Records reflect that the veteran had a brain tumor, dating 
back to the early 1980's, which had been removed almost 
completely with a partial resection.

Non-VA hospital records show a diagnosis of cerebral 
meningioma in 1994. 

A medical statement from the veteran's treating physician 
dated in July 1996 indicates that the veteran's tumor had 
recurred, and that the onset of symptoms described as 
headaches and sinusitis was probably in service.

A report of VA examination dated in February 1999 shows a 
diagnosis of large meningioma removal in 1983 with 
recurrence and status post radiation in 1998.  It was the 
opinion of the VA examiner that the present deficits of 
the veteran's central nervous system function were 
clinically related to the meningioma.  Functional 
impairment was classified as severe, based on problems 
with memory, concentration, and balance.

A review of the record shows that service connection has 
been granted for frontal meningioma (previously rated as 
residuals of brain tumor), and that a 10 percent rating 
had been assigned under Diagnostic Code 8099-8003 
effective from July 1995.

A medical statement from the veteran's treating physician 
dated in August 1998 reflects that the meningioma is 
encroaching on the veteran's optic chiasm and his 
pituitary gland, resulting in hypopituitarism, headaches, 
and blurred vision.

A medical statement from the veteran's treating physician 
dated in April 1999 reflects that the veteran has 
approximately 20/30 vision in both eyes, and mild decrease 
in his color vision, as a result of optic nerve atrophy 
from the problems of the meningioma.
 
In a June 1999 rating decision, the RO assigned an 
increased evaluation for the service-connected frontal 
meningioma from 10 percent to 60 percent, effective from 
the date of service connection in July 1995.

A report of VA examination in October 1999 shows a 
diagnosis of seizures secondary to frontal meningioma, 
status post surgery, but with recurrence.  No recurrent 
surgery was recommended at the present time.


(ii)  Legal Analysis 

Under the criteria applicable for assignment of disability 
evaluations for benign brain tumors, a new benign tumor 
growth of the brain will be assigned a minimum rating of 
60 percent. The minimum rating for residuals of a benign 
growth in the brain is a 10 percent evaluation. 38 C.F.R. 
§ 4.124a, Diagnostic Code 8003.

Higher ratings for residuals of a benign brain growth may 
be accorded in proportion to impairment of motor, sensory, 
or mental function by rating based on the appropriate body 
system of the schedule.  38 C.F.R. § 4.124a.  Therefore, 
the Board has considered whether the veteran's 60 percent 
evaluation may be increased by consideration of the 
residuals under the applicable body systems.

The medical evidence, evaluated in the light most 
favorable to the veteran, establishes that the veteran has 
impaired memory and concentration, categorized as "severe" 
by a 1999 VA examiner.  The veteran also has 
hypopituitarism, headaches, and blurred vision. 

When a disability not specifically listed in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
Although, no more than one rating may be assigned without 
violating the rule against the pyramiding of disabilities.  
38 C.F.R. § 4.14.

The veteran's seizure disorder may not be considered for 
purposes of determining whether the veteran is entitled to 
an evaluation in excess of 60 percent for the service-
connected frontal meningioma, status post craniotomy, 
because that disability has been assigned a separate 
evaluation.  38 C.F.R. § 4.14.

Impairments of memory and concentration may be rated as 
dementia due to neurologic or general medical conditions, 
such as brain tumors, under Diagnostic Code 9326.  
Dementia, in turn, is evaluated under the general rating 
formula for mental disorders.  38 C.F.R. § 4.126.

Under the general rating formula for the evaluation of 
mental disorders, 38 C.F.R. § 4.130 including Diagnostic 
Code 9326, dementia is rated as follows:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.-100 percent

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.-50 percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).-30 percent

Occupational and social impairment due to mild or 
transient symptoms which: decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by 
continuous medication.-10 percent

No interference with occupational and social functioning:  
where a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous medication.-no percent

In this case, the evidence shows that the veteran's 
functional impairment is severe due to problems with both 
memory and concentration.  Although the veteran does not 
meet all of the criteria described for a 50 percent 
evaluation, the Board finds that the severity of his 
impaired memory and concentration as a residual of a 
benign brain tumor more nearly approximates the criteria 
that would warrant a 50 percent rating.  

There is no evidence of gross impairment in thought 
processes or communication, impaired impulse control, or 
an inability to establish and maintain effective 
relationships that would warrant a higher rating.

Pursuant to 38 C.F.R. 4.124a, Diagnostic Code 8045, purely 
subjective complaints such as headaches, which are 
recognized as symptomatic of brain trauma, are rated as 10 
percent disabling and no more under Diagnostic Code 9304.  
However, this 10 percent rating may not be combined with 
any other rating for a disability due to brain trauma.  
38 C.F.R. § 4.124a, Diagnostic Code 8045.

In this case, the evidence does not suggest that the 
veteran's headaches have progressed to migraines that are 
of such a frequency to be considered completely 
prostrating and prolonged attacks, which is required for a 
higher rating under Diagnostic Code 8100.

As such, by analogy, no more than a 10 percent rating 
would be warranted for subjective complaints of headaches 
as a residual of a benign brain tumor.

The veteran's blurred vision, by analogy, may be evaluated 
on the basis of any resulting loss of vision.  The best 
distant vision obtainable after best correction by glasses 
will be the basis of the rating. 38 C.F.R. § 4.75.  
Corrected visual acuity of 20/40 (6/12) in one eye 
warrants a noncompensable evaluation when corrected visual 
acuity in the other eye is also 20/40 (6/12).  38 C.F.R. § 
4.84a, Diagnostic Code 6079.

The report of the veteran's VA eye examination in October 
1999 indicates that he has cataracts reducing his vision. 
The evidence indicates that the veteran's best distant 
vision of the right and left eyes after correction, 
respectively, is 20/25 and 20/30.  The evidence also 
indicates that the veteran has no visual field loss.

As such, the most recent medical evidence does not warrant 
a compensable evaluation for blurred vision as a residual 
of a benign brain tumor.  Nor is there a diagnosis of 
diplopia or another eye disorder that would warrant a 
compensable rating under another diagnostic code.
 
The application of 38 C.F.R. § 4.25, Combined Ratings 
Table, based on residuals of a benign brain growth would 
result in an evaluation of 50 percent for the veteran's 
impaired memory, and combined perhaps with a 10 percent 
evaluation for subjective headaches, yielding a 55 percent 
rating, which is thereafter rounded up to a 60 percent 
rating.

Accordingly, the Board finds that there is no basis for 
providing more than a 60 percent rating for the service-
connected frontal meningioma, status post craniotomy, 
under Diagnostic Code 8003 for either a benign brain tumor 
or residuals.

Nor is there evidence in the record that the veteran's 
service-connected disability presents exceptional or 
unusual circumstances to warrant referral of the case to 
the RO to consider the assignment of a rating on an 
extraschedular basis.  38 C.F.R. § 3.321(b)(1).

Thus, the Board finds that the veteran's present 
disability picture supports the criteria for the 
assignment of no more than a 60 percent rating as 
described hereinabove.

Likewise, the evidence shows that this level of impairment 
due to a frontal meningioma, status post craniotomy, has 
existed since the effective date of the claim.  Fenderson, 
12 Vet. App. at 119.  Accordingly, a "staged" rating is 
not indicated, and the claim is denied.


III.  Timeliness of appeal

An appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  Correspondence concerning the 
necessary information will be construed as a substantive 
appeal.  38 C.F.R. § 20.202.

The notice of disagreement shall be filed within 1 year 
from the date of mailing of the notification of the 
initial review and determination.  The substantive appeal 
shall be filed within 60 days from the date of mailing of 
the statement of the case or a supplemental statement of 
case or within the remainder of the one-year period from 
the date of the notification of the initial review and 
determination being appealed.  38 U.S.C.A. § 7105(b)(1) 
and (d)(3) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 20.302(b); VAOPGCPREC 9-97.

An extension of the 60-day period for filing a substantive 
appeal, or of the 60-day period for responding to a 
statement of the case or supplemental statement of the 
case may be granted for good cause.  38 C.F.R. § 20.303.  
If a timely appeal is not filed with a determination, it 
becomes final.  38 U.S.C.A. § 7105(c).  If a timely 
substantive appeal has not been received, the appeal may 
be dismissed.  VAOPGCPREC 9-99.

In this case, the December 1999 RO rating decision denied 
the veteran's claim for service connection for cataracts 
(claimed as vision difficulties), and granted service 
connection for seizures and assigned a 40 percent 
evaluation, effective from May 1999.  The veteran was 
notified of the determination in a letter, dated 
December 13, 1999, and he submitted a notice of 
disagreement with the determination in March 2000.  

The RO sent a statement of the case to the veteran in 
March 2000.  It appears that the statement of the case was 
again sent to the veteran in September 2000.   

The record shows that a substantive appeal was not 
received by the RO until January 4, 2001, which is more 
than one year following the issuance of the December 1999 
RO rating action and is more than 60 days after the 
issuance of a statement of the case.  Nor did the veteran 
request an extension of time for filing a substantive 
appeal.

In a February 2002 letter, the Board notified the veteran 
that the required substantive appeal had not been received 
and that his appeal might need to be dismissed.  He was 
given the opportunity to submit clarifying information on 
the matter and notified of the appropriate legal criteria 
with regard to the need of filing a substantive appeal in 
order to complete the appeal process.  A review of the 
record shows that no further information was received from 
the veteran.

After consideration of all the evidence, the Board 
concludes that the veteran did not submit a timely 
substantive appeal with the denial of service connection 
for cataracts (claimed as vision difficulties), and with 
the granting of service connection for seizures and the 
assignment of a 40 percent rating for the disorder, 
effective in May 1999, from the December 1999 RO rating 
action.

In view of this conclusion, the Board has no jurisdiction 
to entertain the veteran's request for appellate review of 
the denial of his claim for service connection for 
cataracts, and of the denial of his claim for a higher 
initial rating for the service-connected seizures.



ORDER

An increased rating for the service-connected status post 
lumbar laminectomies, L4-L5 and L5-S1, with residuals of 
pain and left lower extremity weakness is denied.  

An initial rating greater than 60 percent for the service-
connected frontal meningioma, status post craniotomy, is 
denied.

The appeal from the December 1999 RO rating action as to 
the issue of service connection for cataracts (claimed as 
vision difficulties) was not completed by a timely 
substantive appeal, and is dismissed.

The appeal from the December 1999 RO rating action as to 
the issue of a higher initial rating for the service-
connected seizures was not completed by a timely 
substantive appeal, and is dismissed.




		
	 LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

